Citation Nr: 1402703	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-22 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, to include as secondary to sleep apnea.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1987 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

In his July 2011, Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  He was then scheduled to appear at a personal hearing before a travelling member of the Board in August 2012, and the Veteran was notified of this hearing by letter dated in June 2013.  However, the Veteran failed  appear.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for sleep apnea, on the merits, and whether new and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  High cholesterol is a laboratory test result, and is not a "disability" for VA purposes.

2.  Service connection for sleep apnea and hypertension was originally denied in a November 2007 rating decision; the Veteran was notified of the denials and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

3.  Evidence received since the last final denial of the claims of service connection for sleep apnea relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Evidence received since the last final denial of the claims of service connection for hypertension relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  High cholesterol is not a disability for which compensation is warranted. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The unappealed November 2007 RO decision that denied service connection for sleep apnea and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.302, 20.1103 (2013).

3.  The additional evidence received since the November 2007 rating decision that denied service connection for sleep apnea is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The additional evidence received since the November 2007 rating decision that denied service connection for hypertension is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .

The Board recognizes that the Veteran was not afforded a VA examination for high cholesterol.  A VA examination is not necessary because there is no reasonable possibility that such assistance would aid in substantiating the claim; even if hypercholesterolemia were found upon examination, there is no reasonable possibility that this finding could substantiate the claim because such a finding does not provide evidence of a current disability.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

In this decision, the Board has reopened the Veteran's claims of service connection for sleep apnea and hypertension, and has remanded them for further development.  
Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claims to reopen, any deficient notice for such claims is not prejudicial to the Veteran.

Service connection for High Cholesterol

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Hyperlipidemia and elevated cholesterol are laboratory findings and are not 
disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities under the rating schedule).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 883 (30th ed. 2003).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded, regardless of whether the Veteran has the claimed findings of hyperlipidemia, elevated triglycerides, or elevated cholesterol.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed). 

The Board recognizes that the Veteran was not afforded a VA examination for high cholesterol.  A VA examination is not necessary because there is no reasonable possibility that such assistance would aid in substantiating the claim; even if hypercholesterolemia were found upon examination, there is no reasonable possibility that this finding could substantiate the claim because such a finding does not provide evidence of a current disability.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for high cholesterol, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Claims to Reopen

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  A claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In this case, the Veteran's claims for entitlement to service condition for sleep apnea and hypertension were initially denied in a November 2007 rating decision.  The Veteran was notified of the denials in a notice letter dated November 2007 and he did not appeal.  The November 2007 rating decision, therefore, became final.

The Veteran sought to reopen his claims in January 2009, which the RO denied in an October 2010 rating decision.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all 
evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Here, the last final denial of the Veteran's claims was based on findings that: (1) the Veteran's sleep apnea neither occurred in nor was caused by service; and (2) the Veteran's hypertension neither occurred in nor was caused by service, and was not shown to a compensable degree (10 percent or more) within one year of discharge.  Evidence received since the last final denial includes an August 2010 lay statement from a person who served with the Veteran ("buddy statement"), a July 2010 statement from the Veteran, and VA Medical Center (VAMC) treatment notes for sleep apnea from April to July 2010.  

The Veteran's buddy states that he was the Veteran's roommate during service in 1988 to 1989, and that he did not snore, cough, or choke in his sleep.  However, upon visits in 1996 and 1999, the friend often observed the Veteran snoring loudly, coughing, and choking.  This evidence demonstrates that the Veteran exhibited symptoms of sleep apnea during service.

The Veteran states in July 2010 that he began to snore in late 1994, and that he had never before snored in his life.  He also states that by mid-1995, his wife would tell him that he would sometimes choke in his sleep and that his snoring was getting worse.  He states that in 1996 his snoring got worse and his choking more frequent.  He complained of fatigue several times at sick call and was prescribed Ambient to help sleep.  He states that Ambient did not help, and a doctor mentioned sleep apnea.  He was discharged from the Army before he was seen specifically for sleep apnea.  He further states that at his sleep study in November 2004, the doctor said that he had probably been suffering from sleep apnea for the preceding seven years.  This statement also demonstrates that the Veteran may have suffered from sleep apnea during service.  The Veteran also asserted that his sleep apnea was responsible for his other disabilities, to include the hypertension.
The Board notes that the Veteran stated in his July 2011 appeal that his hypertension is due to his sleep apnea.

With consideration of the low threshold as described in Shade, and presuming the lay testimony to be credible for the purposes of reopening, this evidence is new and material.  The Veteran and his friend are competent to testify as to the existence of observable symptomatology of sleep apnea and hypertension, and such testimony and lay evidence may be sufficient to establish an in-service occurrence.  While a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b), if the evidence added to the record constitutes new and material evidence, VA must reopen the claim under 38 U.S.C.A. § 5108.  See Shade, 24 Vet. App. at 118.  In light of the competent and credible statements of the Veteran and his fellow service member, the Board finds that VA's duty to provide the Veteran with a VA examination to determine the etiology of his sleep apnea and hypertension has been triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Therefore, new and material has been received, and the claims of service connection for sleep apnea and hypertension are reopened.  See 38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.


ORDER

Service connection for high cholesterol is denied.

New and material evidence having been received, the Veteran's claim of service connection for sleep apnea is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim of service connection for hypertension, to include as secondary to sleep apnea, is reopened, and to that extent only, the appeal is granted.
REMAND

As indicated above, the Board has reopened the Veteran's claims of entitlement to service connection for sleep apnea and hypertension.  VA has a duty to develop the Veteran's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

The Veteran was last provided with a VA examination in September 2009.  However, that examination focused on the Veteran's mental disorder, asthma, and bronchitis claims.  The Veteran was seen at a VAMC from April to July 2010, however, no etiology opinions were offered as to the sleep apnea or hypertension.

In light of the lay evidence suggesting the an in-service occurrence of sleep apnea and related hypertension, the Board finds that the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3rd 1313 (Fed. Cir. 2009).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted sleep apnea and hypertension should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO/AMC shall then schedule the Veteran for an appropriate VA examination by a physician to determine the nature and etiology of his claimed sleep apnea and hypertension.  It is imperative that the claims file, including a copy of this REMAND, be made available to the examiner for review. The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must render an opinion as to each of the following?

(a)  Is it at least as likely as not that the Veteran's sleep apnea had its onset during active service or is related to an in-service disease or injury?

(b)  Is it at least as likely as not that the Veteran's current hypertension had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not that the Veteran's current sleep apnea and/or hypertension was caused (in whole or in part) by a service-connected disability (depressive disorder, not otherwise specified; degenerative disc disease; and asthma and bronchitis)?

(d)  Is it at least as likely as not that the Veteran's current hypertension was caused (in whole or in part) by the asserted sleep apnea?

(e)  Is it at least as likely as not that the Veteran's current sleep apnea and/or hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (depressive disorder, not otherwise specified; degenerative disc disease; and asthma and bronchitis)?

(f)  Is it at least as likely as not that the Veteran's current hypertension is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the asserted sleep apnea?

(g)  If the Veteran's current sleep apnea and/or hypertension are aggravated by a service-connected disability, the examiner must also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is advised that the Veteran and those providing lay statements on his behalf are competent to report symptoms and history as witnessed, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the such reports of history or symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for sleep apnea or hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


